                  Case 1:20-cr-00898-KWR Document 14 Filed 03/13/20 Page 1 of 3

AO 199A (Rev. 06/19) Order Setting Conditions of Release                                            Page 1 of   3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District of New Mexico


                    United States of America                         )
                               V.
                          Kenneth Brant                              )
                                                                     )        Case No. 20-898 KWR
                                                                     )
                              Defendant                              )
                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.
       The defendant must appear at:
                                                                                    Place
       To be Notified

       on
                                                                    Date and Time

       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                              Case 1:20-cr-00898-KWR Document 14 Filed 03/13/20 Page 2 of 3

AO 1998 (Rev.03/2020) Additional Conditions ofRelease                                                                                           Page   _of       _Pages
                                                              ADDITIONAL CONDITIONS OF RELEASE
      IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( ) (6)             The defendant is placed in the custody of:
                    Person or organization
                    Address (onlyifabove is an organization)
                    City and state                                                                                           Tel. No
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) noti$r the court immediately
ifthe defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                                    Signed:
                                                                                                                 Custodian                                           Date
(x)       (7)       The defendant must:
      (x)           (a) submit to supervision by and report lor supervision to the Pretrial/Probation                office as directed
                        telephone number                           , no later than
      (         )   (b) continue or actively seek employment.
      (         )   (c) continue or stafi an education program.
      (x        )   (d) surrender any passport to:
      (x        )   (e) not obtain a passport or other intemational travel document.
      (x )(0             abide by the        following restrictions on personal association, residence, or   travel: Travel is restricted to Bernalillo county
                         unless prior approval by supervising officer is obtained.
      ( X ) (g) avoid all contact, directly                or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                         including:

      ( X ) (h) get medical      or psychiatric treatment: U
                         Complv with all orescribed Medications. Mental Health evaluation/testino/treatment as directed
                ) (i)    retum to custody each                                       o'clock after being released at                   o'clock for employment, schooling,
                         or the following purposes:


                )0)      maintain residence at a halfivay house or community corrections center, as the pretrial services office or supervising officer considers
                         necessary.
       (x)          (k) not possess a firearm, destructive device, or other weapon.
       (x)          (l) notusealcohol ( X )atall(               )excessively.
       (x)(m)           not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. $ 802, unless prescribed by a licensed
                        medical practitioner.
       (X)          (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising offrcer. Testing may be used with random
                        &equency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, an&or any form of prohibited
                        substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy ofprohibited
                         substance screening or testing.
       ( X ) (o) participate in a program of inpatient or outpatient substance         abuse therapy and counseling if directed by the pretrial services office or
                         supervising officer.
       ( X ) (p)         participate in one of the following location restdction progams and comply with its requirements as directed.
                         (   X ) (i) Curfew.          Youarerestrictedtoyourresidenceeveryday(          y    )from     Z-Aap4rt_ to 7:00         am     ,   or   (          )as
                                            directed by the pretrial services office or supervising officer; or
                                )   (ii)    Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                            substance abuse, or mental health treatment; attomey visits; court appearances; court-ordered obligations; or other activities
                                            approved in advance by the pretrial services office or supervising officer; or
                                )   (iii)   Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                            court appearances or other activities specifically approved by the court.


       ( X ) (q)         submit to location monitoring as directed and comply          with    Ordered Technology:
                         alloftheprogramrequirementsandinstructionsprovided.                   (X   )GPS( )RadioFrequency(                )Supervisingofficerdiscretion
                         (    X )You     must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services office
                                    or supervising olficer.
       (x)           G) report as soon as possible, to the pretrial services office or supervising officer, every contact        with law enforcement personnel, including
                        arrests, questioning, or traffic stops.
       (x)           (9 Particioate in Computer Monitorino Prooram (CRMP). No lnternet access bv use of the phone.
                        Maintain contact with attorney. No Posting about the victims on any public forums or at all.

                             Subject to a search ofthe phone by supervising officers
                  Case 1:20-cr-00898-KWR Document 14 Filed 03/13/20 Page 3 of 3

AO 199C (Rev.09/08) Advice ofPenalties                                                                                Page            of   Pages

                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation ofyour release, an order ofdetention, a forfeiture ofany bond, and a prosecution for contempt ofcourt and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e.,in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a wibress, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
        (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
              not more than $250,000 or imprisoned for not more than l0 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sefltence you receive. In
addition, a failure to appear or surrender may result in the forfeiture ofany bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions set forth above.




                                                                       t44-
                                                                                         Defendant's Signature




                                               Directions to the United States Marshal

  r/ )   The defendant is ORDERED released after processing.
     ;   The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
         has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
         the appropriate judge at the time and place specified.



Date:             311312020
                                                                                       Judic   ial   Offi c er's Signat ure


                                                                             Laura Fashing, U.!.Mqgl lfq!"^ !y9g"
                                                                                          Printed name and title




                     DISTRIBUTION: COURT         DEFENDANT        PRETRIAL SERVICE       U.S.   ATTORNEY               U.S. MARSHAL
